                     Case: 18-01096         Doc: 4      Filed: 10/17/18       Page: 1 of 1

UNITED STATES BANKRUPTCY COURT                                                                     FILED
 WESTERN DISTRICT OF OKLAHOMA                                                                   Oct. 17, 2018
                                                                                                Grant E. Price , Clerk
                                                                                               U.S. Bankruptcy Court
                                                                                             Western District of Oklahoma



IN RE:
Alexander Louis Bednar                                            Case Number: 15−11916 − TRC
     Debtor(s).                                                   Chapter 7


Alexander L. Bednar
     Plaintiff(s)
                                                                   Adv. Number: 18−01096 − TRC
   v.
Franklin American Mortgage Company et al.
     Defendant(s)

                        SUMMONS IN AN ADVERSARY PROCEEDING

Summons Issued on Federal National Mortgage Association
   YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this
summons to the Clerk of the Bankruptcy Court within 30 days from the date of issuance of this summons, except
that the United States and its offices and agencies shall submit a motion or answer to the complaint within 35
days of issuance.

Address of Clerk:
  Clerk, U.S. Bankruptcy Court
  Western District of Oklahoma
  215 Dean A. McGee Avenue
  Oklahoma City, OK 73102

At the same time, you must also serve a copy of the motion or answer upon the attorney for the plaintiff.

Name and Address of Attorney for the Plaintiff:
Alexander L. Bednar
15721 Via Bella
Edmond, OK 73013

If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                   Date Issued: October 17, 2018

                                                   FOR THE COURT
                                                   Grant E. Price
                                                   Court Clerk

                                                   By: s/ Melissa E. Morgan
                                                   Deputy Clerk
